DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
This is a Non-Final Detailed Action in response to application filed on 12 December 2020. The present application claims 21-40, submitted on 12 December 2020 are pending.  Applicants' cancelation of claims 1-20, indicated on 12 December 2020 has been acknowledged

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dalessandro (U.S. Pub. No. 2005/0070929).
Regarding claim 21, Dalessandro discloses (see Figure 3 and Figure 5a) an apparatus (10) comprising:(a) a buttress body (46; 48); and (b) an adhesive material (45) configured to removably couple the buttress body (46; 48) with one of an anvil or a deck (32; 34) of a stapling assembly (30) of an end effector of a surgical stapler (see Paragraph 0049), wherein the adhesive material (45) includes a bioabsorbable polymer having an inherent viscosity at or below 3.0 dL/g, wherein the adhesive material (45) is pressure sensitive (see Paragraph 0040).
Regarding claim 22, Dalessandro discloses (see Figure 3 and Figure 5a) wherein the adhesive material (45) has a non-homogenous pressure distribution when pressed against one of the anvil or the deck (32; 34) of the stapling assembly (30) of the end effector (see Paragraph 0051).
Regarding claim 23-26, Dalessandro discloses (see Figure 3 and Figure 5a) wherein the adhesive material (45) includes pressure sensitive polyurethane (see Paragraph 0038); wherein the adhesive material (45) includes a putty or wax-like composition wherein the inherent viscosity ranges from about 0.3 dL/g to about 1.0 dL/g (see Paragraph 0040); and wherein the adhesive material (45) has an inherent viscosity that is less than 1.0 dL/g and a glass transition temperature that is between about -10 degrees Celsius and 10 degree Celsius (see Paragraph 0040 and Paragraph 0042).
Regarding claim 27, Dalessandro discloses (see Figure 3 and Figure 5a) wherein the adhesive material (45) is malleable and configured to take the form of a surface with which the adhesive material (45) is engaged, in response to pressure being applied to the adhesive material (see Paragraph 0051).
Regarding claim 28-30, Dalessandro discloses (see Figure 3 and Figure 5a) wherein the adhesive material (45) is provided on a plurality of discrete regions of the buttress body (see Paragraph 0045); wherein the adhesive material (45) includes at least one projection extending away from the buttress body (46; 48) and configured to correspond to a staple forming pocket of the anvil (32) or a trough of the deck (34) of the stapling assembly (see Paragraph 0051); wherein the at least one projection (45) includes a plurality of projections that are configured to correspond with a plurality of staple forming pockets of the anvil (see Paragraph 0051).
Regarding claim 31-34, Dalessandro discloses (see Figure 3 and Figure 5a) wherein the plurality of projections (45) are configured to provide focused pressure at regions of the buttress body (46; 48) corresponding to the plurality of staple forming pockets of the anvil (see Paragraph 0051); wherein the adhesive material (45) includes a base layer with the plurality of projections extending outwardly from the base layer (see Paragraph 0027 and Paragraph 0028); wherein the adhesive material (45) has a molecular weight of about 11,000 g/mol to about 30,000 g/mol (see Paragraph 0040); wherein the adhesive material includes hydroxypropyl cellulose (see Paragraph 0039).
Regarding claim 35, Dalessandro discloses (see Figure 3 and Figure 5a) a retainer (18; 20), the retainer comprising: (a) a body (18; 20) defining a gap (21; 23) configured to receive at least one of the anvil (32) or the deck (34) of the stapling assembly (30) of the end effector (see Paragraph 0023), and (b) a platform (22) disposed within the gap (21; 23) that supports the buttress body (46; 48), wherein the buttress body (46; 48) is releasably coupled with the platform (22) prior to being coupled with one of the anvil (32) or the deck (34) of the stapling assembly (see Paragraph 0049).
Regarding claims 37 and 38, Dalessandro discloses (see Figure 3 and Figure 5a) an apparatus comprising (10):(a) a buttress body (46; 48); and (b) an adhesive material (45) configured to removably couple the buttress body (46; 48) with one of an anvil (32) or a deck (34) of a stapling assembly of a surgical stapler (30), wherein the adhesive material (45) includes a bioabsorbable polymer having an inherent viscosity at or below 3.0 dL/g (see Paragraph 0040), wherein the adhesive material (45) includes cellulose (see Paragraph 0033); wherein the cellulose includes hydroxypropyl cellulose (see Paragraph 0036).

Claims 39 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grant (U.S. Patent No. 6,503,257).
Regarding claim 39, Grant discloses (see Figure 2 and Figure 3) an apparatus (20) comprising: (a) a surgical stapler (20) comprising: (i) a shaft assembly (30), and (ii) an end effector (35) extending distally from the shaft assembly (30; see Figure 1), the end effector (35) comprising: (A) a stapling assembly (45) that includes a deck (46), wherein the deck (46) includes a trough (47), and (B) an anvil (40) that includes a plurality of staple forming pockets (42); and (b) a buttress assembly (60; 61) comprising: (i) a buttress body (60; 61), and (ii) an adhesive material (66) configured to removably couple the buttress body (60; 61) with one of the anvil (40) or the deck of the stapling assembly (45; see Figure 2 and Figure 3), wherein the adhesive material (66) includes a bioabsorbable polymer having an inherent viscosity at or below 3.0 dL/g (see Column 9, line 01-17), wherein the adhesive material (66) includes at least one projection (see Figure 3) extending away from the buttress body (60; 61) and configured to correspond to an individual pocket (see Figure 3) of the plurality of staple forming pockets (42) of the anvil (40) or the trough of the deck of the stapling assembly (see Column 6, line 48-66).
Regarding claim 40, Dalessandro discloses (see Figure 2 and Figure 3) wherein the at least one projection (66; see Figure 2 and Figure 3) includes a plurality of projections that are configured to correspond with the plurality of staple forming pockets of the anvil (see Column 6, line 48-66).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731